Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 20 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  Sir
                     
                     Head Quarters 20th Septemr 1782
                  
                  I do myself the honor to enclose you the latest intelligence I have been able to procure from New York—the Channel thro’ which I obtain’d it is a good one, but I cannot be fully answerable for the truth of it.  I have the honor to be Sir Yr most obt and hble servt.
                  
                  
               